Citation Nr: 1700100	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-19 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

T. Berry, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to March 1970, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge and Purple Heart Medal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been manifested by occupational and social impairment due to panic attacks, sleep impairment, memory and disturbances in motivation and mood; however, the preponderance of the evidence shows that the disability is not productive of occupational and social impairment, with deficiencies in most areas.

2.  The Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by pain, paresthesias, decreased sensation to cold and heat, with decreased sensation to monofilament, without muscle wasting or atrophy.  These symptoms prevented prolonged standing and walking.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2015).
2
2.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8721 (2015).

3.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code (DC) 8721 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided an adequate notice in letter sent to the Veteran in August 2007.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file, as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations in September 2007, May and June 2010, and February 2016.  These examinations contained all information needed to rate the disabilities.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's then-current complaints, and performed a thorough clinical evaluation.  Therefore, these examinations are adequate for VA purposes.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Increased Rating Claims

The Veteran is seeking higher disability ratings for his PTSD and peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran is currently rated at 30 percent for PTSD, and 20 percent each for peripheral neuropathy of the right and left lower extremities.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

	A.  PTSD

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Notably, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Nevertheless, under the General Rating Formula, a 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

The criteria for a 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV; see 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.

A September 2007 VA examination report reflects the Veteran's report of disturbing memories about his service and nightmares, both occurring once a week.  The examiner noted that the Veteran was then employed, with no time lost, and has good family and social relationships.  Upon mental status examination, the Veteran was found to have good eye contact, hygiene, without any evidence of impaired thought processes, delusions, suicidal or homicidal ideations, memory loss, or obsessive rituals.  A GAF score of 50 was assigned.  Finally, the examiner noted that the Veteran's PTSD symptoms require continuous medication, and noted that he could benefit from psychotherapy if he were able to get time off from work to come in for psychotherapy.  However, to date, the Veteran's PTSD had not interfered with his occupational functioning.  

The Veteran was reexamined by VA in May 2010 to assess the severity of his PTSD.  The Veteran reported the frequency of his PTSD symptoms as occurring several times a week, with an increase in the frequency of his nightmares over the last year.  The examiner noted that the duration of the Veteran's PTSD symptoms was variable, with a moderate level of severity.  During this examination, the Veteran reported that he retired from his job in April 2009 secondary to his PTSD, diabetes, and problems with his leg.  The mental status examination conducted during this VA examination is duplicative of the examination conducted in September 2007.  The examiner noted a GAF score of 48, and stated that it was largely unchanged from the prior exam, aside from the reported increase in the frequency and severity of symptoms.  

The Veteran was most recently reexamined by VA in February 2016 to assess the severity of his PTSD.  The VA examiner determined that the Veteran's level of occupational and social functioning is best described as mild or transient symptoms, which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In addition, upon examination, the VA examiner found that the Veteran's social functioning mirrors that described in his previous examination on May 2010.  Further, the Veteran was noted be receiving outpatient mental health services, and is compliant with his medication regimen.  There is no history of inpatient or residential psychiatric treatment, or suicidal and homicidal ideations.  

The claims file also contains VA mental health treatment records dating through March 2016.  The VA treatment records are reflective of the symptoms already discussed concerning the severity of the Veteran's PTSD in his several VA examinations such as problems with sleep and concentration, nightmares, and disturbing memories.  

The Board notes the Veteran is in receipt of disability compensation from the SSA.  The disabilities identified as causing the Veteran to be unemployed are not psychiatric in nature.  As such there is no relevant in formation in these documents pertaining to the Veterans claim for an increased rating for his PTSD.  

Following a review of the lay and medical evidence of record, the Board concludes that the Veteran's PTSD most closely approximates the criteria for a 50 percent evaluation throughout the appeal.  In reaching this determination, the Board finds, the Veteran's PTSD has been manifested by occupational and social impairment due to panic attacks, sleep impairment, memory and disturbances in motivation and mood.  In reaching this decision, the Board has also considered the Veteran's GAF scores.  The Board notes the Veteran's lowest GAF score was 48, which is indicative of serious symptoms.  

The Board notes that the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed.Cir.2013).  

The Board further finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 50 percent the criteria for a 70 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

	B.  Peripheral Neuropathy

The Veteran's peripheral neuropathy of the bilateral lower extremities is rated under DC 8721.  38 C.F.R. § 4.124a.  This diagnostic codes addresses neuralgia of the external popliteal nerve.  Under DC 8721, moderate incomplete neuralgia of the external popliteal nerve warrants a 20 percent rating.  Id.  Severe incomplete neuralgia of the external popliteal nerve warrants a 30 percent rating.  Id.  Complete paralysis of the external popliteal nerve with foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, loss of extension (dorsal flexion) of proximal phalanges of the toes; lost abduction of the foot; weakened adduction; and anesthesias covering the entire dorsum of the foot and toes warrants a 40 percent disability rating.  Id.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In September 2007, the Veteran was examined by VA in connection with a claim for increased rating for his diabetes, which includes all manifestations of the disease, namely, peripheral neuropathy of the lower extremities.  The VA examiner confirmed the diagnosis of diabetic peripheral neuropathy of the left and right lower extremities.  The Veteran reported symptoms of weakness, tremors, stiffness, numbness, paresthesias, dysesthesias, pain, and impaired coordination.  There was no evidence of muscle atrophy, abnormal muscle tone, or bulk, tremors, tics, or other abnormal movements.  Gait and balance were found to be normal.  The examiner noted there was neuralgia present, with mild to moderate effects on usual daily activities. 

During a subsequent May 2010 VA examination, the VA examiner again noted that the Veteran suffers from paresthesias in the bilateral lower extremities.  Precipitating factors to flare-ups included prolonged standing, sitting, bending, and stooping.  During a flare-up, the Veteran can bathe and groom himself, toilet self, walk 10 feet, drive short distances, and climb 10 steps.  Deep tendon reflexes were found to be 2+, bilaterally, with decreased sensation to monofilament, without muscle wasting or atrophy.  There was also decreased sensation to hot and cold temperatures.  The May 2010 examiner noted that the paresthesias occurs daily and is moderate to severe.   

A subsequent June 2010 VA examination confirmed the findings of the May 2010 VA examination, with no additional substantially different notation of symptoms pertaining to the bilateral lower extremity peripheral neuropathy.  

The Veteran was most recently examined by VA in February 2016 concerning the current severity of his bilateral lower extremity peripheral neuropathy.  The Veteran's peripheral neuropathy resulted in moderate pain and severe paresthesias/ dysesthesias.  The Veteran does not use any assistive devices.  The examiner determined the Veteran suffered from mild incomplete paralysis of the external popliteal nerve. 

The claims file also contains VA treatment records dating through March 2016.  The VA treatment records are reflective of the symptoms already discussed concerning the severity of the several VA examinations.  

The Board notes the Veteran is in receipt of disability compensation from the SSA.  The disabilities identified as causing the Veteran to be unemployed are due to musculoskeletal pain.  As such there is no relevant in formation in these documents pertaining to the Veterans claim for an increased rating for his PTSD.  

The Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by pain, paresthesias, and decreased sensation to cold and heat.  These symptoms prevented prolonged standing and walking.  This is consistent with the current 20 percent ratings.  See 38 C.F.R. § 4.124a, DC 8721.  A higher rating for these disabilities would require a finding of severe incomplete neuralgia of the external popliteal nerve.  Id.  Again, the May 2010 VA examiner found the Veteran's deep tendon reflexes were found to be 2+, bilaterally, with decreased sensation to monofilament, without muscle wasting or atrophy.  At no point during the appeal, has the Veteran's peripheral neuropathy of the bilateral lower extremities manifested symptoms more severe than those discussed in the several VA examinations above.  Thus, the record does not show the Veteran's symptoms are severe enough to warrant a higher rating for peripheral neuropathy of either lower extremity and those claims are denied.

Therefore, the Board finds that the preponderance of the evidence is against higher schedular ratings for peripheral neuropathy of the bilateral lower extremities.  Hence the appeal as to higher ratings for these disabilities must be denied, and there is no reasonable doubt to be resolved as to these issues.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Other Considerations 

The Board notes that the Veteran is not working and the RO has already established entitlement to a TDIU based on the aggregate impact of the Veteran's disabilities for the entire period since he has stopped working.  Further, given the above discussion, the Board agrees that the Veteran is not unemployable due to a single service-connected disability.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 50 percent rating for PTSD is granted.

A rating higher than 20 percent for peripheral neuropathy of the right lower extremity is denied.

A rating higher than 20 percent for peripheral neuropathy of the left lower extremity is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


